DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
Response to Amendment and Status of Claims
The amendments filed November 3, 2020 have been acknowledged. Claim 1 has been amended. No new matter has been added. Claims 18-26 remain withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention directed towards a method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the provisional reply on February 12, 2019 and the filed response on June 27, 2019. Claims 1-16, 18-26, and 30-31 are currently pending with Claims 1-16 and 30-31 being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore dependent claims 2-16 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim requires ‘a powder storage unit….comprising a slit opening’, but also requires wherein ‘the slit opening is positioned between the powder storage unit and the base between the powder storage unit and the base surface when the slit opening is part of the powder storage unit. Examiner interprets wherein there is a powder storage unit, spaced above a base surface, and a slit opening, spaced above the base surface, wherein the slit opening is positioned between the powder storage unit and the base surface, and wherein the base surface supports a supply of powder provided from said powder storage unit through said slit opening. In the interest of furthering prosecution, it is respectfully recommended that the word ‘between’ be removed from line 8 of claim 1.
Regarding Claim 9, it is unclear from the claim language whether an energy beam is required as part of the apparatus in order to meet the claim limitations. Features of an apparatus may be recited either structurally or functionally. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (see MPEP 2114). In this case, the electron beam disclosed in the preamble of Claim 1 is intended functional language; however, the language of claim 9 renders the metes and bounds of the claim unclear and therefore indefinite because it is unclear if claim 9 requires an energy beam as a structural feature of the apparatus. To be clear, the claim currently only requires that the powder (not part of the apparatus) be capable of being (‘can be’) solidified by an energy beam, but it is unclear if that energy beam is a feature of the claimed apparatus. Furthermore, the claim recites the language “an energy beam, including an electromagnetic beam or an electron beam”, and it is unclear if the energy beam must be an electron beam or electromagnetic beam. To be clear, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner interprets that any type of energy beam meets the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11, 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen (previously cited, US 2015/0224712 A1) in view of Buller (previously cited, US 2015/0367415).

	Regarding Claim 1, Tjellesen discloses an apparatus for producing a three-dimensional object layer by layer using a powdery material which can be solidified by irradiating it with an energy beam (“powder feed mechanism for a three-dimensional printer, e.g. suitable for sue as rapid prototyping apparatus, in which a three-dimensional model is built by successive deposition of a plurality of layers” [0001]; “printer may treat the spread layer…using…a laser or other heat source arranged to generate thermal energy for heat-treating a selectable area of powder in the layer spread on the material bed) or physical bonding” [0030]) Furthermore, regarding the preamble, these limitations are intended use and it is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language 
	Tjellesen further discloses a working area onto which layers of powdery material are to be placed (Fig. 1, material bed 12);
a base surface, wherein said base surface supports a supply of powder (Fig. 2, bottom portion 30 of bottom surface 20 of powder chamber 15, and fill level for the powdered build material 18) and 
	an opening spaced above the base surface (see Image 1 below, space above base surface 20 (and thus bottom portion 30 of base surface 20) between where the blade would travel furthest left from the powder bed edge and between the apparatus inside edge to the left of the axle 24); and
	
    PNG
    media_image1.png
    465
    607
    media_image1.png
    Greyscale

	Image 1: annotated Fig. 3 of Tjellerson demonstrating open space located between edge of the apparatus (left) and the left furthest position of the blade from the working surface. 

	a powder distribution member extending in a direction along the base surface and said side of the working area and arranged to be moveable in a plane above, and substantially parallel to the working area (Fig. 3, blade 40; blade cross-section shows that is extends in a direction along the 
	a pivoted powder pushing device for bringing a portion of powder from said base surface (Fig. 1, rotatable shaft 24, carrier arm 26, support platform 28) to a position between said distribution member and said working area (See Fig. 3, powder heap 34 is between blade 40 and material bed 12)
said distribution member further being arranged to be moveable towards and across the working area so as to distribute the portion of powder onto the working area (“spreading device 40 moves over the material bed 12 to spread the heap of 34 of powder into a layer’ [0051]; Fig. 3, see arrow denoting movement direction of blade 40) wherein 
a first portion (Fig. 4, carrier arm 26, carrier finger 46, and platform 28) of said pivoted powder pushing device is movable under said distribution member (Fig. 3, carrier arm 26 and platform 28 (including carrier finger 46) are capable of moving under the horizontal plane of the bottom of blade 40) with a stroke between a first position and a second position towards the working such that an amount of powder transferred to the working area depends on a length of said stroke from the first position to the second position (see Fig. 1 and 2, amount of powder transferred to working are depends on location of carrier arm 26 and support platform 28 – further the arm is brought back, the longer the stroke, the more powder is capable of being transferred).

While Tjellerson teaches an open space above the base surface (see Image 1 above), Tjellerson does not disclose a powder storage unit extending along a side of the working area and comprising a slit opening spaced above the base surface such that the slit opening is positioned between the powder storage unit and the base surface. Therefore, Tjellerson also does not discloses wherein the stroke from the first positon of the powder pushing device is behind such a slit opening, wherein the second position is in front of such a slit opening, and wherein the stroke passes below such a slit opening. 

Buller disclose a similar invention (see Fig. 1) including a powder storage unit (bulk reservoir), a powder dispensing mechanism located below the powder bed, and a powder leveling mechanism (“bulk reservoir…deliver powder to the layer dispensing mechanism” [0315]; “powder dispensing 

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included a bulk reservoir for powder which is delivered to the base surface through a slit opening located between the bulk reservoir and the base surface, such that the slit opening was further located in the open space already available to utilize from the invention of Tjellerson (for example, see Image 2 below), as taught by Buller. One would be motivated to use a bulk reservoir system like that of Buller in order to keep a sufficient supply of powder in the base surface without have to frequently or manually replenish the active powder supply. One would be motivated to use a mechanism such as the plane and exit port taught by Buller as an easy means to supply the powder from the bulk reservoir without interrupting the positioning of the blade needed to spread the powder. Additionally, such 


    PNG
    media_image2.png
    507
    610
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 3 of Tjellerson with example implementation of the bulk reservoir system taught by Buller as demonstrated in Fig. 16B (exit port) and Fig. 17 (placement above powder bed and above powder distribution mechanism, and such that the bulk reservoir may be disconnected from powder distribution mechanism).
Furthermore, Tjellerson in view of Buller therefore teach wherein the stroke from the first positon (Fig. 1, position of 26 and 28) of the powder pushing device is behind such a slit opening (see Image 3 below wherein the position of 26 and 28 are behind the slit opening), wherein the second position (see Fig. 3, position of 26 and 28) is in front of such a slit opening (Image 1 above, position of 26 and 28 is 


    PNG
    media_image3.png
    490
    524
    media_image3.png
    Greyscale

Image 3: Annotated Fig. 1 of Tjellerson with example implementation of the bulk reservoir system taught by Buller as demonstrated in Fig. 16B (exit port) and Fig. 17 (placement above powder bed and above powder distribution mechanism, and such that the bulk reservoir may be disconnected from powder distribution mechanism) wherein the position of the pivoted powder pushing device (position of 26 and 28) are behind the slit opening.

Regarding Claim 3, Tjellesen discloses wherein the pivoted powder pushing device is electrically actuated (“rotatable shaft 24 is connected to bi-directional drive means…such as a DC gear motor with two endstop microswitches” [0042]; a DC gear motor is powered electrically). 
Tjellesen does not disclose wherein the pivoted powder pushing device is controlled by a control unit.
Buller further discloses wherein a powder dispensing mechanism such as one which rotates on an axis to push powder (“mechanism configured to deliver the powder from the reservoir to the substrate (i.e., powder dispenser)” [303]; “powder dispensing mechanism may rotate at an axis. The axis of rotation 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a control unit to control the pivoted powder pushing device, as taught by Buller, for the invention disclosed by Tjellesen. One would be motivated to use a control unit in order to more precisely control the amount and speed or rate of delivering of the powder to the material bed (“the controller may control the speed (velocity)…may control the amount of powder material released…may control the position...may control the rate of powder deposition” Buller, [0279]).

Regarding Claim 4, Tjellesen discloses wherein a pivot axle (Fig. 4, pivot axle 42) for said pivoted powder pushing device is provided above said base surface (Fig. 4, pivot axle 42 is above bottom surface 20).

Regarding Claim 6, Tjellesen in view of Buller disclose wherein said apparatus comprises a first and a second powder storage unit comprising a first base surface and a second base surface respectively for supporting supply of powder from said first and second powder storage units, said first and second powder storage units are arranged on opposite ends of said working area (see Fig. 5, base surfaces 120; “powder chambers on opposite of the material bed” [0029]; it would have been obvious to one of ordinary skill in the art that such a configuration would easily accommodate the teaches of Buller as detailed in the rejection of Claim 1 and Images 1-3, such that the powder storage units taught by Buller were on both sides of the apparatus disclosed by Tjellerson in Fig. 5) wherein above and spaced apart from a portion of said base surface it is provided a net (Fig. 5, sieve 150) having a surface essentially in parallel with the working area, which the net is used for filtering surplus powder after a final powder distribution (“each powder chamber may filter element (e.g. a sieve) mounted to receive the excess powder. The filter element may be mounted over chamber in a position behind the powder support surface…arranged to ensure that no agglomerates enter chamber” [0029]).


	
	Regarding Claim 8, Tjellesen discloses wherein the working area is located on a vertically adjustable platform (“material bed 12 is arranged to move up and down…attached to a shaft 14 which is movable up and down” [0039]).

Regarding Claim 9, Tjellesen discloses wherein a portion of powder distributed onto the working rea is exposed to said energy beam, including an electromagnetic beam or an electron beam (Tjellerson “printer may treat the spread layer…using…a laser…energy for heat-treating a selectable area of powder in the layer spread on the material bed) or physical bonding” [0030]; Buller, “first layer of powder material…a second layer of powder material… …transforming…with...an energy beam” [0007]; “energy beam can comprise an electromagnetic beam, electron beam, or a plasma beam. The electromagnetic beam can comprise a laser beam” [0030]).

	Regarding Claim 10, Tjellesen discloses wherein the distribution member is moveable in a first direction toward and over the base surface (“powder spreading mechanism may be operable in both directions between a first side of the material bed and a second side of the material bed opposite to the first side” [0028]; Fig. 3, powder spreading mechanism, blade 40, has moved left from the working area toward and over the base surface to the current position), and 
the first portion (Fig. 4, carrier arm 26 and carrier finger 46) of said pivoted powder pushing device is movable in a second direction toward the working area (Fig. 1 and Fig. 3, carrier arm and carrier finger have moved from left side of powder chamber 15, see Fig. 1, to the right side of the powder chamber and towards the working area (material bed 12), see Fig. 3), the first and second directions being opposite relative to one another (Fig. 3, blade 40 has moved in a direction away from the working area (moving left) and carrier arm 26 has moved in a direction towards the working area (moving right)), such that the first portion, at one point, moves und said distribution member (Fig. 3, carrier arm 26 and carrier finger 46 (Fig. 4) are moving under the distribution member, blade 40). 

	Regarding Claim 11, Tjellesen discloses wherein the distribution member is moveable in the first direction in a translational fashion (“powder spreading mechanism may be operable in both directions between a first side of the material bed and a second side of the material bed opposite to the first side” [0028]; this movement is horizontally translational (see movement of blade 40 in Fig. 3 and Fig. 4)), and 
the first portion of said pivoted pushing device is movable in the second direction in a curved projector (Fig. 1 and Fig. 3, carrier arm 26 and carrier finger 46 (see Fig. 4) have moved in a curved trajectory towards the working area, material bed 12). 

Regarding Claim 16, Tjellesen discloses further comprises a net positioned above said base surface (Fig. 5, sieve 150 is located above base surface 120) and intermediate the distribution member and the base surface when the distribution member is also positioned over the base surface (Fig. 3 and Fig. 5, the blade 40 would be above the support platform 28/128, and therefore the sieve 150 would be under the blade 40, and therefore vertically intermediate the distribution member and the base surface), the net is configured to permit surplus powder material to pass there-through and onto said base surface, and the net is configured to prevent powder agglomerates and/or metal flakes from passing there-through (“each powder chamber may filter element (e.g. a sieve) mounted to receive the excess powder. The filter element may be mounted over chamber…arranged to ensure that no agglomerates enter chamber” [0029]; Fig. 5, powder flowing through sieve 150 would land on base surface 120 of the chamber).

	Regarding Claim 31, Tjellerson discloses wherein the first portion translates along the base surface to bring the portion of powder from said base surface to the position between said distribution member and said working area such that the first portion is in continuous contact with the base surface (see Fig. 1, support platform 28 is in contact with what would be bottom portion 30 (see Fig. 3) of bottom surface 20; “The length of the carrier arm 26 is arranged so that the distal edge of the support platform 28 contacts and slides against a lower section 30 of the bottom surface 20 of the powder chamber 15. Thus, during an upstroke, the powder build material is pushed by the powder support surface of the support .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Buller, as applied to Claim 1 above, and further in view of Scott (previously cited, US 2014/0348969 A1).
Regarding Claim 2, Tjellesen discloses wherein said pivoted powder pushing device is mechanically actuated (“rotatable shaft 24 is connected to a bi-directional drive means…such as a DC gear motor…arranged to rotate the shaft both clockwise and anticlockwise” [0042]), but does not disclose wherein the pivoted powder pushing device is mechanically actuated by the distribution member. 
Scott discloses a similar method of dispensing powders within a build chamber (“apparatus for dispensing powders within the build chamber” Abstract) for additive manufacturing process (“dispensing a pre-determined volume of powder for use in an additive manufacturing process such as SLS or LSM process” [0043]) wherein the powder dispenser has a metering member (“powder dispenser having a metering member” [0043]) which is mechanically actuated by a distribution member (“advantageously, movement of the metering member may be actuated by an interaction between the metering member and the powder roller or spreader arm mechanism as it reciprocates over the powder surface” [0049]). 
	It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have mechanically actuated the pivoted powder pushing device by the distribution member, as taught by Scott, for the invention disclosed by Tjellesen. One would be motivated to do this because “this actuation by use of the roller or spreader arm mechanism allows powder to be dispensed at precisely the correct moment in the spreader’s reciprocating cycle for the powder to be collected and obviates the requirement for complex electronic actuation to achieve correct timing” (Scott, [0049]). 

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Buller, as applied to Claim 1 above, and in further view of Perret (previously cited, US 20070298182 A1).

Buller further teaches wherein the powder from the bulk reservoir to the reservoir of the powder dispensing mechanism may be controlled, for example by a flap door (“The bulk reservoir may comprise a plane that may pivot into or out of the bulk reservoir (e.g., a flap door)….A controller may be operatively coupled to the powder reservoir. The controller may control the amount of powder released from the bulk reservoir by controlling, for example, the amount of time the conditions for allowing powder to exit the bulk reservoir are in effect [0315]; “may control the speed (velocity)…may control the amount of powder material released…may control the position...may control the rate of powder deposition” [0279]). 
Buller discloses wherein the powder dispensing mechanism may be synchronized with the powder distribution mechanism (“leveling mechanism…blade…can be synchronized with the powder dispensing mechanism” [0316]), but does not expressly disclose wherein the powder dispensing mechanism and the release of powder from the bulk reservoir are synchronized. However, one of ordinary skill in the art would appreciate that the teachings of Buller which teaches conditions, such as the timing conditions for when to release powder from the bulk reservoir (such as by the flap door) to the powder dispensing mechanism, could easily include timing conditions which are synchronized to a cycle, or ‘stroke’, of the powder dispensing mechanism, such that the controller synchronizes the release of powder (which would read on the interference of powder flow and vice-versa) to coincide with a particular portion of the pivoted stroke from the powder dispensing mechanism of Tjellerson. 
Furthermore, Ackelid discloses a similar invention (“apparatus for producing a three-dimensional object layer by layer using a powdery material which can be solidified by irradiating it with an energy beam” Abstract) wherein powder flow from a powder storage unit onto a base surface is synchronized with the positions of a stroke of a powder dispensing member (see Fig. 1, powder from powder storage unit 11 (and end walls 8a and 8b) flows from the powder storage unit onto a base surface 13 but is interrupted by powder dispensing member (see powder distribution element 6 which delivers powder to working area 3) when the portion of the stroke of the powder dispensing member is furthest from the 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have controlled the release of powder from powder storage unit such that it synchronized with the timing of the pivoted powder pushing device, as taught by Buller, such as a particular portion of a stroke of the pivoted powder pushing device, as taught by Ackelid, for the invention of Tjellerson. One would be motivated to control the material flow from the powder storage unit to the base surface and thus to the pivoted powder pushing device in order to have improved synchronization and consistency regarding the timing, rate and the amount of powder material released and available for use in the pivoted powder pushing device, which would further improve homogeneity in powder layers’ thickness and help to reduce excess powder from causing unwanted resistance to the pivoting member delivering the powder to the powder bed.  


Regarding Claims 12 and 14, Tjellesen discloses wherein the pivoted powder pushing device further comprises a contact member (“a limited pivotal connection…may be provided” Col. 4, lines 50-52; “the limited pivotal connection may comprise a rotation stop” Col. 4, lines 65-67; “rotation stop may comprise an abutment element on the carrier arm…being arranged to engage…to prevent pivoting beyond a predetermined position” Col. 5, lines 20-23). Tjellesen does not disclose wherein the distribution member comprises a grip arm which comes into contact with such an abutment element or contact member.
Buller further discloses wherein the powder dispensing member may be synchronized and integrated with the levelling mechanism, such as by a mechanical member (“the leveling mechanism may be coupled to or may be a part of the powder dispensing mechanism” [0263]; “powder dispensing mechanism may be integrated with…the powder leveling system” [0266]; “the leveling can be synchronized with the powder dispensing mechanism” [0280]; “powder dispensing mechanism and at least one leveling member may be connected” [0299]; see mechanical coupling in Fig. 14B for example).
Perret also teaches a similar invention (see Fig. 1 and 2) wherein a distribution member synchronizes to a pivoted powder pushing device by a grip arm which makes contact with an abutment 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have synchronized the distribution member with the pivoted powder bushing device, as taught by Buller, such as by contact with the abutment, or a contact member, as taught by Tjellesen, wherein contact is made by a grip arm of the distribution member and stops pivot rotation of the first portion of the pivoted pushing device when engaged with the abutment element, as taught by Perret, for the invention disclosed by Tjellerson. For instance, an abutment or contact member might be coupled to rotational shaft 24 (Fig. 3) of the pivoted powder pushing device to contact the grip arm as it shown in Perret Fig. 3. One would be motivated to include the grip arm and for it to engage the contact element to stop rotation of the first portion of the pivoted powder pushing device in order to “to prevent pivoting beyond a predetermined position” (Tjellesen, Col. 5, lines 20-23) and such that powder is not dispensed when the grip arm, and thus distribution member, is in a particular position in relation to the pivoted powder pushing device. 

Regarding Claims 13 and 15, Tjellerson in view of Buller and Perret disclose wherein the contact between the contact member and grip arm occurs only when the distribution member is positioned over the base surface (Tjellerson, “the abutment element being arranged to engage…to prevent pivoting beyond a predetermined position” (Col. 5, lines 20-23); Perret, see Fig. 3, first actuation element 57 only contacts cam 61b when it is positioned over trough 65 which is analogous to the base surface of Tjellerson). It would be obvious to one of ordinary skill in the art that the apparatus taught by Tjellerson in view of Buller and Perret which comprises an abutment element to engage with a grip arm, such as in the manner taught by Perret (see above, and Perret Fig. 3), only make contact between the contact member and the grip arm occurs only when the distribution member is positioned over the base surface. .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Buller, as applied to Claim 1 above, and in further view of Manent (previously cited, US 2018/0071985 A1).
Regarding Claim 30, Tjellerson does not expressly disclose wherein the first portion extends above the plane of the working area when positioned between the distribution member and the working area. However, it would have been obvious to one of ordinary skill in the art that the apparatus of Tjellerson would be capable of the claimed function.
	Furthermore, Manent discloses a similar invention (see Fig.1) wherein a first portion of a pivoted powder pushing device (Fig. 7c, vane 116) extends above the plane of a working area (see Fig. 7c, the top surface of the vane 116 is above the top surface of the working area 104) when positioned between a distribution member and the working area (see Fig. 7c, the vane 116 is positioned between the spreader 108 and the working area 104).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have the first portion of the powder pushing device extend above the plane of a working area, as taught by Manent, for the invention disclosed by Tjellerson, in order to ensure proper powder coverage of the working area edges.  

Claims 1-4, 7-8, 10-15, and 31 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Perret in view of Buller.
an apparatus for producing a three-dimensional object layer by layer using a powdery material which can be solidified by irradiating it with an energy beam, including electromagnetic radiation or an electron beam (“device…for applying layers of a powder material onto a surface…for manufacturing a three-dimensional object” [0001]; “material to be applied may consist of…metals, ceramics or composite materials” [0004]; metal powder may be irradiated with an electron beam; Furthermore, regarding the preamble, these limitations are intended use and it is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.), said apparatus comprising: 
	a working area onto which layers of powdery material are to be placed (Fig 1, work plane 5 which corresponds to Fig. 2, working plane 55);
	a powder storage unit (Fig. 1, powder supply containers 10 and material supply devices 9 on either side of the working plane; “material supply device designed as a feeding chute” [0023]) extending along a side of the working area (while the drawing in Fig 1. depicts the powder supply container as a cross-section, it is obvious that the powder supply container is not 2-demensional and that the supply container would extend in the direction in and out of the page of the drawing to some extent such that it extended laterally along (or a direction along) a side of the working area) and comprising a slit opening (See Fig. 1 and feeding chute 54 of Fig. 2, slit opening is the feeding chute opening located on the material transport device 9 on the right hand side of the working plane as seen in Fig. 2; “material supply device designed as a feeding chute” [0023]; feeding chute configuration would comprise a slit opening at dispensing end) spaced above a base surface (see Fig. 1 and Fig. 2; base surface 11 on the right hand side of the working plane corresponding to Fig. 2, trough 65; base surface 11 on the right hand side of the working plane in Fig. 1, and thus the trough 65 shown in Fig. 2, is located below the powder supply where said base surface supports a supply of powder provided from said powder storage unit through said slit opening (see Fig. 1 and Fig. 2, trough 65 (of Fig. 2) would support powder from the powder supply container 10 on the right side (see Fig. 1) and therefore powder from the feeding chute 54) and the slit opening is positioned between the powder storage unit and the base surface (see Fig. 2, end/opening of chute 54 is vertically between body of chute 54 (the powder storage unit) and the base surface, trough 65);
a powder distribution member (Fig. 2, application device 52, blade 56) extending in a direction along the base surface and said side of the working area (while depicted as 2-dimensional in Fig. 2, it would be obvious that blade 56 would extend in a direction along the base surface and said side of the working area in order to collect and successfully spread and create material layer 71) and arranged to be moveable in a plane above, and substantially parallel to the working area (“application device 52 is movable back and forth between two end positions above the work plane 55” [0024]; see Fig. 2, blade 56 would move over plane 55 in a parallel manner to create material layer 71); and 
a pivoted powder pushing device for bringing a portion of powder from said base surface to a position between said distribution member and said working area (see Fig. 3, material transport device, conveyor 53, brings power from trough 65 to working plane 55 when between application device 52 and working plane 55),
said distribution member further being arranged to be moveable towards and across the working area so as to distribute the portion of powder onto the working area (“when application device is in the first position, a good portion of the powder on the paddle 60…is above the level that is defined by the lower end of the blade…thus the device is prepared for the application of a next powder layer by moving the application device in a direction away from the conveyor roller to the second end position at the other side of the construction field” [0032]) wherein 
a first portion of said pivoted powder pushing device is movable under said distribution member (Fig. 3, paddle 60/paddle 60’ are movable under the distribution member as it passes overhead towards the right hand feeding chute 54) with a stroke between a first position (see Fig. 3; first position  and second position towards the working area (see Fig. 3; second position wherein a paddle (position of paddle 60 in Fig. 3, for example) is in the parallel position nearest the working plane – the second position being, for example, 180° from the first position towards the working area) passing below the slit opening (see Fig. 3, when paddle travels from the first position (see paddle 60’ position of Fig. 3) to the second position (see paddle 60 position of Fig. 3), the paddle stroke will have inevitably passed through positions which are located below the slit opening) such that an amount of power transferred to the working area depends on a length of said stroke from the first position to the second position (amount of powder transferred depends on the length of the stroke, i.e., when the length of the stroke is 180° from the first position to the second position, a first amount of powder is transferred, but when the stroke is 540° (two rotations) from the first position to the second position an additional amount of powder may be collected and transferred compared to that of the 180° length stroke – for example, from additional powder delivered from the powder storage unit between a particular length of rotation cycle, or from excess powder delivered between cycles from the powder distribution mechanism (blade); “excess material 72 is pushed by the blade 56 onto the first paddle 60” [0031] – see Fig. 2).

Perret discloses wherein the second position of the stroke is in front of the slit opening (see Fig. 3, position of paddle 60 nearest working area), but Perret does not disclose wherein the first position of the stroke is behind the slit opening.

Buller disclose a similar invention (see Fig. 1) including a powder storage unit (bulk reservoir), a powder dispensing mechanism located below the powder bed, and a powder leveling mechanism (“bulk reservoir…deliver powder to the layer dispensing mechanism” [0315]; “powder dispensing mechanism…comprise a reservoir of powder and mechanism configured to deliver the powder…to the powder bed” [0278]; “powder dispensing mechanism can be oriented…below…to powder bed…powder dispensing mechanism may rotate at an axis” [0274]; “leveling mechanism…distribute and/or spread the powder in the powder bed” [0280]; “leveling mechanism…blade…can be synchronized with the powder 
Perret further teaches wherein the distribution member may contact a portion of the powder storage unit (see Fig. 6) in order to moderate powder flow (see para. [0045]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have modified the bulk reservoir and opening such that distribution mechanism made contact with the bulk reservoir, as taught by Perret, and wherein such contact moderates powder flow by the movement of cover for a slit opening, as also taught by Perret, such as a flap door or doctors blade which pivots into the bulk reservoir, as taught by Buller. One would be motivated position the powder storage unit and slit opening in such a way in order to ensure an adequate amount and collection of powder on the rotating paddles. For example, see Image 4 below which would be one representation of the teachings of Buller and Perret, where the flow of powder is more centralized and likely to be collected in a 

    PNG
    media_image4.png
    514
    1440
    media_image4.png
    Greyscale

Image 4: Annotated and modified Fig. 2 and Fig. 3 of Perret with teachings of Buller demonstrating wherein the powder storage device comprises a slit opening position to allow for centralized powder flow into trough 65 while allowing the powder distribution device to contact a flap door into the powder storage unit in order to moderate the powder flow. 

Additionally, in an example of the teachings of Buller and Perret wherein the slit opening is a mesh or hole (as opposed to the flap door example shown in Image 4 above), it would have been obvious to one of ordinary skill in the art to have modified the powder storage unit position such that the powder distribution member initiated contact with the powder storage unit, as both a means to centralize the collection of powder (see details above) and also as a means to prevent the powder distribution member from moving beyond a particular position (see Image 5 below). Further, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.




    PNG
    media_image5.png
    518
    793
    media_image5.png
    Greyscale

Image 5: Annotated and modified Fig. 3 of Perret with teachings of Buller demonstrating wherein the powder storage device comprises a slit opening position to allow for centralized powder flow into trough 65 while capable of preventing the powder distribution member from exceeding a particular distance from the working area. 

One of ordinary skill in the art would appreciate that with the teachings detailed above, such as those visually demonstrated by Image 4 or Image 5, the slit opening would be in a position such that the first position of the stroke of the pivoted powder pushing device would be behind the slit opening while the second position would be in front of the slit opening.

	Regarding Claim 2, Perret discloses wherein the pivoted powder pushing device is mechanically actuated by said distribution member (see Fig. 3, application device 52 pushes against cam 61b of material transport device 53 to mechanically actuate rotation).

	Regarding Claim 3, Perret discloses wherein said pivoted powder pushing device is electrically actuated and controlled by a control unit (“application device 52 is movable…by a drive indicated by arrow B” [0024]; “a control and/or regulation device 17 serves for controlling and/or regulating the movement B of the application device…connected to the drive of the application device” [0021]; thus this connection would be electrical to the drive, therefore the conveyor 53 would be ultimately controlled and electrically actuated as it is connected to the application device). 

	Regarding Claim 4, Perret discloses wherein a pivot axle for said pivoted powder pushing device is provided above said base surface (see Fig. 2, axes 59 is above trough 65).

Regarding Claim 7, Perret discloses wherein the base surface has a curved surface (see Fig. 2, trough 65 is curved).

Regarding Claim 8, Perret discloses wherein the working area is located on a vertically adjustable platform (see Fig. 1, working area 5 vertically adjustable by drive A).

Regarding Claim 10, Perret discloses wherein the distribution member is movable in a first direction towards and over the base surface, and the first portion of said pivoted pushing device is movable in a second direction toward the working area, the first and second directions being opposite relative to one another, such that the first portion, at one point, moves under the distribution member (see Fig. 3, blade 56 moves over trough 65 in direction towards the feeding chute 54 while the paddle 60 simultaneously moves in the opposite direction towards working plane 55 to deliver the powder for the next layer; “application devices pushes against the cam 61b…rotates conveyer roller…powder on the first paddle 60 is lifted” [0032]).

Regarding Claim 11, Perret discloses wherein the distribution member is movable in the first direction in a translational fashion (see Fig. 2 and 3, direction of blade 56 in direction of drive B which is translational across working plane 55), and the first portion of the pivoted powder pushing device is movable in the second direction in a curved projectory (see Fig. 2 and 3, as blade 56 moves in B direction towards the feeding chute 54, paddle 60 moves in curved projection following trough 65 towards the working plane 55).

Regarding Claims 12 and 14, Perret disclose wherein the distribution member further comprises a grip arm (Fig. 3, first actuation element 57), the pivoted pushing device further comprises a contact 

Regarding Claims 13 and 15, Perret discloses wherein the contact between the contact member and grip arm occurs only when the distribution member is positioned over the base surface (see Fig. 3, first actuation element 57 will only contact cam 61b when it is positioned over trough 65).

Regarding Claim 31, Perret discloses wherein the first portion translates along the base surface to bring the portion of powder from said base surface to the position between said distribution member and said working area such that the first portion is in continuous contact with the base surface (“end of the paddles 60, 60’ move along the wall of the trough when the conveyor roller is rotated in the trough 65” [0027]).

Response to Arguments
Applicant’s arguments, filed November 3, 2020, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 102(a) in view of Perret and under 35 U.S.C. 102(a) in view of Manent have been fully considered, and are persuasive in view of Applicant’s amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 over Tjellerson in view of Buller, and also over Perret in view of Buller, as detailed above.
Applicant argues that Buller does not disclose the above claimed features of the slit opening positioned between the powder storage unit and base surface and the movement of such a pivoted powder pushing device stroke in relation to the slit opening, or that Buller does not cure the deficiencies of Perret. This argument is respectfully not found persuasive, as Buller discloses advantageous types of slit openings for powder to be received from a powder storage unit to a dispensing mechanism; and it would be obvious to one of ordinary skill in the art, in addition to the teachings of Perret for contacting the distribution member with a portion of the powder storage device, to modify the placement of the powder 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731